TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 14, 2018



                                      NO. 03-18-00368-CR


                                 Ex parte Christian Rodriguez




      APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE BOURLAND




This is an appeal from the denial of habeas corpus relief by the trial court. Having reviewed the

record, it appears that the Court lacks jurisdiction over this appeal.     Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.